Citation Nr: 0218592	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  94-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1972 to 
June 1993.
 
This case comes before the Board of Veterans' Appeals 
(Board) from a November 1993 RO decision which granted 
service connection for a right foot disability, described 
as residuals of a fibular sesamoid fracture of the right 
foot, status post surgical resection of the bone.  The RO 
originally rated this condition at the noncompensable 
level, but increased the rating to 10 percent in March 
1994.  The veteran has appealed, seeking a higher rating.  
In March 1996, the Board remanded the claim to the RO for 
additional development.


FINDING OF FACT

The veteran's residuals from a right foot injury are 
moderately severe.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
right foot injury have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1972 to June 1993.  Her service medical records 
indicate that she fractured the fibular sesamoid bone of 
her right foot while in service, and had the fractured 
bone surgically removed in January 1993.
In July 1993, the veteran submitted her claim for service 
connection for residuals of a fracture of the right foot.

In August 1993, the veteran was given a VA general medical 
examination.  With regard to her right foot, it was noted 
that she had a scar on the metatarsal head of the first 
toe of her right foot which was 2 centimeters long, and 
that she was status post sesamoid bone removal.  

In November 1993, the RO issued a decision granting 
service connection for a fibular sesamoid fracture of the 
right foot, status post resection, and assigned a 
noncompensable rating effective July 1, 1993 (day after 
release from active duty).

In February 1994, the veteran was seen at the podiatry 
clinic at Langley Air Force Base Hospital.  She complained 
of right foot pain and numbness, and findings included 
tenderness to pressure and pain.  There was some question 
regarding neurological involvement at that time, and it 
was recommended that she return to the clinic in 6-8 weeks 
after a course of physical therapy to help rehabilitate 
her foot.

In March 1994, the RO assigned a higher 10 percent rating 
for  the right foot disability, effective from the 
original date of service connection.

VA outpatient treatment records from 1999 to 2001 show the 
veteran complaining of bilateral heel pain in July 1999.  
It was noted that she had no heel tenderness.  She was 
also seen in November 1999 and indicated bilateral heel 
pain and was diagnosed with bilateral plantar fascitis.  
She was issued a pair of bilateral soft arch supports and 
instructed in their use.  Notes from August 2000 indicate 
that the veteran was followed in podiatry for a history of 
recurrent foot problems.    

In August 1999, the veteran was given a VA foot 
examination.  She indicated that she had pain in her right 
foot when standing or putting weight on the foot.  She 
said her pain began as soon as she started to use the 
foot, and was exacerbated by walking.  She also reported 
numbness in the lateral portion of her right great toe.  
She indicated that her current treatment included 
naproxen.  It was indicated that she did not use crutches, 
a brace, or a cane.  She wore tennis shoes to alleviate 
the pain, and said she was unable to wear shoes other than 
tennis shoes.  She reported that she used shoe inserts 
occasionally, but with minimal help.  She also reported 
that she was employed as a ward secretary in a local 
hospital, but experienced a lot of pain and was quitting 
her job.  On physical examination, there was a callus at 
the base of the first metatarsal head on her right foot 
which was tender.  There was also a callous formation at 
the base of the right fifth toe.  The right great toe had 
numbness, and there was slight tenderness in the dorsum of 
the right foot.  Pulses were normal in both lower 
extremities.  Range of motion was 0 degrees of right ankle 
dorsiflexion,  0 to 45 degrees of right ankle plantar 
flexion, 0 to 10 degrees of right feet eversion, and 0 to 
30 degrees of right feet inversion.  There was no edema, 
instability, or weakness.  Upon standing, the veteran 
avoided putting weight on the right foot.  There were no 
abnormalities upon squatting.  She indicated pain in her 
right foot when standing on her toes and also when 
standing on her heels.  She had no hammertoes, flat feet, 
high arch, or other foot deformities.  X-rays of both feet 
showed a small plantar spur of the right calcaneous, but 
were otherwise negative.  The examiner's diagnosis was 
pain in the right foot following fracture during service.

VA outpatient treatment records from 2001 to 2002 show the 
veteran continuing to complain of foot pain, as a result 
of a spur in her right heel and bilateral plantar 
fascitis.  

In September 2001, the veteran was given another VA foot 
examination.  She reported that her foot pain was becoming 
worse and that she had not been able to go to work because 
of difficulty standing and walking for prolonged periods 
of time.  She indicated that she had numbness and tingling 
in her right foot when she was lying down.  She reported 
that she had received cortisone shots in the past, and was 
currently taking Ibuprofen with some relief.  She 
indicated that she always had pain, which was worse when 
she first woke up and while she was standing or walking 
for prolonged periods.  She stated that she used shoe 
inserts, and had had braces for her foot in the past.  She 
reported that she was not presently working, as she could 
not do anything which involved standing, running, or 
walking for prolonged periods of time.  Upon range of 
motion testing, it was indicated that there were some 
tremors during range of motion, and that range of motion 
was limited.  Her right dorsiflexion was 0 to 7 degrees, 
right plantar flexion was 0 to 5 degrees, right eversion 
was 0 to 5 degrees, and right inversion was 0 to 5 
degrees.  The veteran complained of pain on all ranges of 
motion.  She stopped when the pain began.  She was noted 
as guarding her movement during walking, but with no 
flare-up during range of motion measurement.  It was noted 
that she had a scar at the bottom of her right sesamoid 
area, about 2 centimeters in length.  There was 
superficial vein distention, and tenderness to deep 
palpation on the heels bilaterally.  There was tenderness 
to palpation of the right sesamoid area.  A callus was 
present on the right sesamoid area and slightly on the 
left sesamoid area.  There was tenderness to palpation of 
the plantar fascia.  The veteran's gait was stable and she 
walked cautiously, with no limitations on standing and 
walking.  She was unable to walk on her heels and her 
toes.  It was noted that she was more comfortable with the 
varus position of her right foot, and that she had some 
callus on the proximal interphalangeal area of her great 
toes.  Pedal pulses were present.  Dorsalis pedis was +3 
bilaterally, and posterior tibialis was +3 bilaterally.  
There was sensation to monofilament and vibration 
bilaterally, but a sensation of numbness on the posterior 
of the right great toe to the inner part of the right 
great toe.  The veteran's posture was upright and she 
stood uprightly.  She had pain during squatting, and was 
able to do heel walking with some pain but unable to do 
toe walking because of pain.  Eversion and inversion of 
feet were bilaterally limited.  She had no hammertoes or 
flat feet.  The examiner's diagnoses were history of 
plantar fascitis, history of right sesamoid foot surgery, 
calluses, bilateral heel spurs (right larger than left), 
and hypothyroidism.  

VA X-rays from August 2002 show a calcaneal spur with 
otherwise normal bone architecture and normal soft tissues 
with no sign of recent injury.  The veteran indicated that 
her pain was getting worse.  Outpatient treatment notes 
from September 2002 show the veteran complaining of right 
forefoot pain.  It was indicated that her plantar fascitis 
was fairly well-controlled, but she had progressive 
anterior pain over the first and second metatarsals on the 
plantar aspect.  She also had decreased sensation on the 
lateral half of her great toe in the web space.  She 
reported that she had not found anything which helped her.  
Right foot examination revealed painless range of motion 
of the ankle, subtalar joint, and mid-foot.  There was 
slight tenderness over the plantar fascia at its 
insertion.  There was a scar longitudinally over the 
sesamoid on the plantar aspect of her foot.  The medial 
sesamoid was palpable, with a nonpalpable lateral 
sesamoid.  The veteran reported some pain with deep 
palpation of the second metatarsal head.  She had 
decreased sensation in the first web space on the great 
toe.  She was otherwise neurovascularly intact with good 
strength.  X-rays of the right foot showed a resected 
lateral sesamoid, and slightly longer second than first 
metatarsal.  She was assessed with right foot second 
metatarsalgia, and prescribed a metatarsal bar.          

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate her claim.  The RO 
has obtained identified relevant medical records, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The RO has rated the veteran's right foot condition under 
Diagnostic Code 5284, pertaining to other foot injuries.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence shows that the veteran sustained a fracture 
of her right fibular sesamoid bone during service, which 
was resected in January 1993 (with surgical incision on 
the plantar surface of the foot).  Recent medical records 
and examinations from 1999-2002 show increasing right foot 
pain, with particular difficulty upon prolonged standing 
and walking.  She had functional impairment from pain on 
certain activities.  She has tried various courses of 
therapy with little relief of symptoms.  Some but not all 
of her right foot symptoms are related to the service-
connected postoperative residuals of a sesamoid bone 
fracture.

Given the evidence, the Board finds that the veteran's 
service-connected right foot fracture residuals more 
nearly approximates moderately severe (20 percent) 
impairment from a right foot injury, rather than moderate 
(10 percent) impairment from a right foot injury, and thus 
a higher rating of 20 percent under Code 5284 is 
warranted.  38 C.F.R. § 4.7.  In classifying the condition 
as moderately severe, the Board has taken into account 
additional functional impairment due to pain on use of the 
right foot due to the postoperative residuals of a 
fracture.  38 C.F.R. §§ 4.40, 4.45.  Additionally, the 
evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the disability has varied to such an extent 
that "staged ratings" for the condition would be warranted 
(i.e., different percentage ratings for different periods 
of time based on the facts found).  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus a 20 percent rating for the 
service-connected right foot disability is warranted since 
the date service connection became effective.  In reaching 
this decision, the Board has considered and applied the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b). 

The service-connected residuals of a right foot injury are 
not severe in degree, even when considering the effects of 
pain on use, as would warrant a rating greater than 20 
percent under Code 5284.  In this regard, the Board notes 
the veteran has some non-service-connected conditions of 
both feet, and those may not be considered when rating the 
service-connected residuals of a right foot injury.  
38 C.F.R. § 4.14.  For example, a right heel spur is non-
service-connected.  The Board has also considered whether 
a rating higher than 20 percent is warranted under other 
diagnostic codes, and finds that it is not shown that the 
residuals of a right foot injury do not involve a flat 
foot, claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones, let alone to the degree for a higher 
rating under diagnostic codes applicable to those 
conditions.

In sum, the Board finds that a higher rating of 20 percent 
is warranted for residuals of a right foot injury under 
Code 5284.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increased rating, to 20 percent, for a right foot 
disability is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

